             Case 2:19-cv-01656-RSL Document 56 Filed 03/31/21 Page 1 of 1




 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
     MADELEINE F. SHATTENKIRK, on behalf of
 9   herself and all others similarly situated,

10                         Plaintiff,                      NO. 2:19-cv-01656-RSL

11          v.                                             ORDER STAYING CASE AND
                                                           SETTING DEADLINE FOR JOINT
12   ALASKA AIRLINES, INC.,
                                                           STATUS REPORT
                           Defendant.
13

14
            The Parties have requested that the stay in this case be continued until May 29, 2021 to
15
     allow for the approval process to move forward on a global settlement of this case and the other
16
     cases contemplated as part of the settlement. In accordance with the Parties’ request, the Court
17
     STAYS this action until May 29, 2021. The Parties are ORDERED to file joint status report on
18
     or before May 29, 2021.
19
            IT IS SO ORDERED.
20
            Dated this 31st day of March, 2021.
21

22                                                The Honorable Robert S. Lasnik
                                                  United States District Judge
23

24
     ORDER STAYING CASE
                                                                           TOUSLEY BRAIN STEPHENS PLLC
     AND SETTING DEADLINE FOR JOINT                                            1700 Seventh Avenue, Suite 2200
     STATUS REPORT (2:19-cv-01656-RSL)                                            Seattle, Washington 98101
                                                                            TEL. 206.682.5600  FAX 206.682.2992
